 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    VALENTIN ZUNIGA,                                     Case No. 2:20-cv-00619-GMN-BNW
12                        Petitioner,                      ORDER
13            v.
14    JEREMY BEAN, et al.,
15                        Respondents.
16

17          Petitioner has submitted an application to proceed in forma pauperis (ECF No. 1) and a

18   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The court finds that petitioner

19   has enough money in his inmate account to pay the filing fee of five dollars ($5.00).

20          IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

21   No. 1) is DENIED. Petitioner will have forty-five (45) days from the date that this order is

22   entered to have the filing fee of five dollars ($5.00) sent to the clerk of the court. Failure to

23   comply will result in the dismissal of this action.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                           1
 1          IT FURTHER IS ORDERED that the clerk of the court shall send petitioner two copies of

 2   this order. Petitioner is ordered to make the necessary arrangements to have one copy of this

 3   order attached to the check paying the filing fee.

 4          DATED: April 2, 2020
 5                                                               ______________________________
                                                                 GLORIA M. NAVARRO
 6                                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
